THE THIRTEENTH COURT OF APPEALS

                                   13-13-00317-CV


        CITY OF ALAMO, TEXAS AND ALAMO ECONOMIC DEVELOPMENT
                             CORPORATION
                                   v.
                           HERIBERTO OSUNA


                                  On Appeal from the
                    139th District Court of Hidalgo County, Texas
                           Trial Cause No. C-3570-12-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and

RENDERED.      The Court orders the judgment of the trial court REVERSED and

RENDERS a judgment of dismissal.          Costs of the appeal are adjudged against

appellee.

      We further order this decision certified below for observance.



November 20, 2014